PD-0696-15
                             PD-0696-15                            COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
June 8, 2015                                                       Transmitted 6/8/2015 11:32:20 AM
                                                                      Accepted 6/8/2015 4:51:51 PM
                                                                                     ABEL ACOSTA
                         Cause No. PD______________                                          CLERK
                        No. 12-14-00090-CR (12th COA)

 MIGUEL CRUZ-ROMERO                     §     IN THE COURT
     Petitioner                         §
                                        §
 vs.                                    §     OF CRIMINAL APPEALS
                                        §
 THE STATE OF TEXAS                     §
     Respondent                         §     FOR THE STATE OF TEXAS

        PETITIONER’S FIRST MOTION FOR EXTENSION OF TIME
       TO FILE A PRO SE PETITION FOR DISCRETIONARY REVIEW
                PURSUANT TO TEX. R. APP. PROC. 68.2(c)

TO THE HONORABLE COURT:

       Now comes Miguel Romero and makes this Motion For Extension of Time

to File a Pro Se Petition for Discretionary Review and for good cause shows the

following:

                                        I.

       The Twelfth Court of Appeals returned an opinion affirming Petitioner’s

conviction in this matter on 22 April 2015. Cruz-Romero v. State, 12-14-00090-

CR (Tex.App.—Tyler 2015). No Motion for Rehearing was filed in that court.

Consequently, a Petition for Discretionary Review, if any, was to be filed by 22

May 2015.

                                        II.

       Petitioner was timely notified of his right to pursue a Petition for

Discretionary Review and has been attempting to obtain the records in this case for
the purpose of filing a pro se PDR while, simultaneously, his family has been

attempting to retain an attorney to assist in this matter.

      Several weeks ago Petitioner contacted undersigned counsel who had

represented Petitioner in the Twelfth Court of Appeals and asked for assistance in

obtaining additional time to file a PDR. Petitioner was provided with a pro se

motion to obtain an extension of time to file his PDR along with instructions to

send the same to the Court. However, today, 8 June, the motion was returned to

counsel’s office rather than to the Court.

      Under Rule 68.2(c), the Court may entertain a motion for an extension of

time filed no later than 15 days after the last day for filing a PDR. TEX. R. APP.

PROC. 68.2(c). Because that fifteen-day period in this case expired on 7 June, a

Sunday, today, 8 June is the last day for such a filing. TEX. R. APP. PROC. 4.1(a).

      Because he has made clear his desire to file a PDR, but has misfiled

documents with counsel rather than the Court, undersigned counsel seeks to file

this motion for an extension of time to file a PDR on Petitioner’s behalf.

      WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and

extend the time by which to have a Petition for Discretionary Review filed by

thirty days.
                                           Respectfully submitted,

                                           /s/Austin Reeve Jackson
                                           Texas Bar No. 24046139
                                           112 East Line, Suite 310
                                           Tyler, TX 75702
                                           Telephone: (903) 595-6070
                                           Facsimile: (866) 387-0152




                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by efile concurrently with its filing.

                                           /s/Austin Reeve Jackson